Citation Nr: 0515290	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  02-06 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to 
December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  This matter was previously before the Board 
in December 2003 at which time it was remanded to the RO for 
further due process and evidentiary development.


FINDING OF FACT

The veteran's intervertebral disc syndrome is manifested by 
slight to moderate limitation of motion without functional 
loss; it is not manifested by forward flexion of the 
thoracolumbar spine 30 degrees or less or by ankylosis, or 
incapacitating episodes more than moderate in degree, or 
having a total duration of at least 4 weeks in the past 12 
months.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
service-connected intervertebral disc syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (pre September 26, 2003) and Diagnostic Codes 
5237, 5243 (effective September 26, 2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  With respect to 
this increased rating claim, the appeal arises from an April 
2001 rating decision.  Thereafter, the RO furnished VCAA 
notice to the veteran in February 2004.  Because the VCAA 
notice in this case was not provided to the appellant prior 
to the RO decision from which he appeals, it can be argued 
that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case with respect to the issue of a higher rating for his 
back disability.  In the February 2004 letter, as well as the 
May 2002 statement of the case and January 2005 supplemental 
statement of the case, the RO informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board also notes that February 2004 letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in his possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that he may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining medical records identified by the appellant.  In 
addition, the appellant was afforded VA examinations during 
the appeal period and was provided with the opportunity to 
attend a hearing, which he later cancelled.  The appellant 
has not indicated that any additional pertinent evidence 
exists, and there is no indication that any such evidence 
exists.  In fact, the veteran stated in writing in April 2003 
that all treatment records had been submitted in support of 
his claim.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Background

Service medical records show that the veteran was treated in 
November 1966 for the sudden onset of lower back pain that 
began while the veteran was lifting a saddle.  He was 
subsequently treated for recurring low back pain, including 
in October 1972, and was diagnosed as having low back strain. 

During a September 1990 VA examination, the veteran 
complained of a slight pain in his lower back and down his 
left leg.  He said he sometimes had left leg cramps at night.  
On examination there was some limitation of motion of the 
lumbar spine with forward flexion to 70 degrees, backward 
extension to 25 degrees, lateral flexion on the right and 
left to 20 degrees, and rotation on the right and left to 
30 degrees.  The veteran was diagnosed as having past history 
of low back injury with residual low back strain (mild).

In a December 1990 rating decision, the RO granted service 
connection for low back strain as a residual of a low back 
injury and assigned a 10 percent rating, effective January 1, 
1990.

In December 2000, the veteran filed a claim for an increased 
rating for his back disability, asserting that the disability 
had become "much worse over the past several years."  

During a March 2001 VA examination, the veteran reported that 
he was employed as a training materials developer.  He also 
reported having increased severity and frequency of low back 
pain with pain occurring without any catalyst activity, 
although during flare-ups he found it difficult to even get 
out of bed.  During flare-ups he said he was uncomfortable 
sitting more than 20 to 30 minutes and walking and stretching 
exercises appeared to help not only during the acute 
episodes, but to prevent those episodes.  He avoided 
strenuous physical activities such as bending and lifting.  
His treatment subsequent to service had been with 
medications, as well as chiropractic manipulations that the 
veteran said did not help, but that physical therapy did 
help.  He reported losing a total of 20 days of work in the 
last year as a result of his lower back pain recurrences.  He 
denied receiving any injections, surgery or bracing for his 
problem to date.  He reported that the date of the 
examination was a good day for his back with no pain at that 
time.  On examination the veteran was observed to ambulate 
into the clinic without external supports or assistance.  
There was no evidence of antalgic gait.  The spine was 
midline without pelvic obliquity.  There was a loss of the 
normal lumbar lordosis.  The veteran was only slightly tender 
to palpation in the sciatic notch on the left with no 
tenderness to the midline spinous processes, intraspinous 
spaces or paravertebral musculature.  His active range of 
motion showed forward flexion to 80 degrees, extension 0 to 
15 degrees, lateral bending 0 to 20 degrees bilaterally, and 
rotation 0 to 25 degrees bilaterally.  Heel toe walking was 
intact.  Straight leg raising and Goldthwaite tests were 
negative.  Lower extremity range of motion was intact 
throughout.  Motor strength for the lower extremities was 
graded 5/5 throughout.  Deep-tendon reflexes were 2+ and 
symmetrical at the patellar tendons and 1+ and symmetrical at 
the Achilles tendons with augmentation and distraction.  
Distal circulation and sensation were intact throughout.  X-
rays of the lumbosacral spine showed straightening of the 
normal lumbar lordosis.  There was also noted to be anterior 
and plate spurs and decreases in intervertebral disc spaces 
primarily at L4-L5 and L5-S1 with facet arthroplasty at those 
levels.  The veteran was diagnosed as having degenerative 
disc disease of lumbosacral spine with intermittent left 
lower extremity radicular symptoms and facet arthropathy.  He 
was also diagnosed as having recurrent lumbosacral strain by 
description.

In April 2001, the RO increased the veteran's evaluation for 
degenerative disc disease of the lumbosacral spine to 20 
percent, effective December 4, 2000.

In a March 2002 statement, the veteran said the he should be 
given a higher evaluation, to at least 40 percent, based on 
how his back disability directly affected his ability to 
function in day-to-day life, which was extremely limited.  He 
said that his back was painful "100%" of the time and 
sometimes he could function, and sometimes he couldn't even 
get out of bed.  He said he had missed at least 20 days from 
work the past year and that did not include the many more 
times he went to work in great pain and was barely 
functional.  He said he learned by severely limiting his 
physical activity he can reduce a lot of pain, discomfort and 
flare-ups and that such limitations included no running, or 
playing sports that required sudden movements, or lifting 
anything heavier than 5 to 10 pounds.  He added that he was 
always uncomfortable when sitting, and was not able to sit 
still at work for more than 30 minutes without feeling not 
only discomfort, but pain.  

The veteran added in a May 2002 substantive appeal that 
during flare-ups he often was unable to get out of bed.

Private medical records show that the veteran was medically 
approved in December 2002 to undergo a three week 
rehabilitation therapy program.  He was diagnosed as having 
pain, lumbar area, and bilateral spine.  The January 2003 
discharge summary shows that subjective examination for 
functional status for symptoms/discomfort was normal on 
sitting and slight on standing.  For daily comments, the 
veteran reported no pain, but may have stiffness with driving 
or standing greater than one hour.  At discharge, the veteran 
was noted to be much improved with 75% of the goal met.  
Range of motion revealed 70 percent extension, 80 percent 
flexion, and right and left rotation of 80 percent on each 
side.  

The veteran explained in a May 2003 statement that the fact 
that he missed 20 days from work satisfied the criteria 
(under Code 5243) for a 40 percent rating.

In November 2003 the veteran requested a new VA examination, 
stating that his condition was much worse since the last VA 
examination in March 2001.  

A March 2004 VA examination report reveals that the veteran 
was not taking medication for his back disability.  According 
to the report, the veteran was able to sit for 45 minutes and 
stand an hour.  Walking was not a problem and he was able to 
lift 45-50 pounds; however, not on a repetitive basis.  He 
had been doing administrative type of work since the 1990s.  
Findings revealed normal bending, flexion to 80 degrees, 
right lateral to 25 degrees, left lateral to 25 degrees, and 
extension to 25 degrees.  The veteran was able to walk on 
heels and toes without difficulty and climb on the 
examination table without difficulty.  Patellar tendon 
reflexes were 2+ on the right and 1+ on the left.  Achilles 
were 2+ bilaterally.  There was an area of decreased 
sensation over the lateral aspect of the left leg and foot; 
however, no weakness.  Straight leg raising was negative on 
sitting and supine.  X-rays of the lumbosacral spine showed 
some narrowing of the L4-5 and L5-S1 disc space.  There was 
also a degenerative spondylo and some spurring at L5.  The 
veteran was diagnosed as having lumbosacral strain with 
degenerative disc disease, likely as not related to military 
service, mild to moderate in severity.  The veteran was 
currently working and there was no evidence that he got pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  In an addendum, the examiner noted that the veteran 
averaged an "episode" about every six months.  He noted, 
however, that the last episode had an area of sciatica that 
lasted all summer and he had a significant amount of 
restriction of activity during that time which had since 
resolved.  However, the active exercise program that the 
veteran was on recently seemed to make a large amount of 
difference in the severity and duration of the problems.  He 
said the veteran's overall condition appeared to be 
stabilized as a result of the exercises.  

III.  Law and Regulations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the new criteria in a 
March 2003 letter and the January 2005 supplemental statement 
of the case.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The previous version of the rating criteria provided as 
follows:

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion.

Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Code 5237.  Intervertebral 
disc syndrome is Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease. It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

10 percent -- forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 45 degrees; or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

20 percent -- forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined. See 
38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Note (1):  For purposes of evaluation under Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

IV.  Analysis

Looking to the old version of the rating schedule first, the 
Board finds that the medical evidence does not support a 
higher than 20 percent rating if the veteran were to be 
evaluated under the old Diagnostic Code 5295 for limitation 
of motion of the lumbosacral spine.  As indicated above, 
range of motion findings during the March 2001 VA examination 
revealed flexion to 80 degrees, extension 0 to 15 degrees, 
lateral bending bilaterally 0 to 20 degrees, and rotation 0 
to 25 degrees.  Similar findings were made during the March 
2004 VA examination of flexion to 80 degrees, extension to 25 
degrees, and right and left lateral bending to 25 degrees.  
These findings reflect slight to at most moderate limitation.  
Such findings, even after considering functional loss which, 
incidentally, the March 2004 VA examiner did not find, do not 
approximate a higher than 20 percent rating.  That is, the 
findings do not rise to the level of severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Similarly, a higher than 20 percent rating is not warranted 
if the veteran were to be evaluated under Code 5295 for 
lumbosacral strain.  In this regard, the evidence does not 
demonstrate objective medical findings of severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, or abnormal mobility on forced 
motion.  Specifically, findings during the March 2001 VA 
examination revealed the spine to be midline and revealed 
negative Goldthwaite's sign.  Furthermore, to the extent that 
consideration of additional functional loss may be applicable 
to Code 5295, the Board notes that the March 2004 VA examiner 
reported no evidence that the veteran experienced pain, 
fatigue, weakness or lack of endurance following repetitive 
use.  Moreover, the pain and slight limitation of motion that 
he has demonstrated are already contemplated by the existing 
20 percent rating.

Looking to the old criteria for intervertebral disc syndrome, 
which is what the veteran is currently rated under, a 20 
percent evaluation is warranted for moderate disability, with 
recurring attacks and a 40 percent rating is warranted when 
disability is severe, characterized by recurring attacks with 
intermittent relief.  The Board finds that the evidence in 
this case is most consistent with the present 20 percent 
rating.  In regard to recurring attacks, the March 2004 
examiner said the veteran averages one "episode" every six 
months.  Although he also noted that the veteran's last 
episode had an area of sciatica that lasted all summer and 
resulted in a significant amount of restriction of activity, 
he stated that this had since resolved and the veteran's 
overall condition appeared to be stabilized as a result of 
exercises.  In view of this, and the March 2004 VA examiner's 
diagnosis of lumbosacral strain with degenerative disc 
disease, mild to moderate in severity, the Board finds that 
the 20 percent rating best approximates his level of 
impairment.  

Turning to the new criteria, a higher than 20 percent rating, 
to 40 percent, is not warranted under the revised Code 5237 
since the veteran has not demonstrated forward flexion of the 
thoracolumbar spine to 30 degrees or less.  In this respect, 
the veteran was consistent in demonstrating flexion to 80 
degrees at both the March 2001 and March 2004 VA 
examinations.  Also, since this rating is warranted for 
symptoms with or without pain, the veteran's complaints of 
pain are already contemplated in the 20 percent rating.  

As for Code 5293 made effective September 23, 2002 
(renumbered Code 5243 effective September 26, 2003), a higher 
rating, to 40 percent, is not warranted since the evidence 
does not show incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  Although the veteran reported that he missed 
20 days of work due to his back the previous year, the missed 
days do not conform to the definition of incapacitating 
episode under Note (1).  That is, there is no showing that 
the 20 days of missed work required bedrest prescribed by a 
physician as well as medical treatment.  In fact, there is 
very little evidence that the veteran has had medical 
treatment for his back, with the exception of a three week 
rehabilitation program that he underwent in December 2002.  
There is simply no medical evidence showing doctor prescribed 
bedrest from the date the veteran filed his increased rating 
claim in December 2000.

The only other schedular criteria for consideration of a 
higher than 20 percent rating under either the new or old 
criteria would be for ankylosis of the spine [Code 5286 (pre 
September 26, 2003); Code 5237 (effective September 26, 
2003)].  However, in the absence of evidence of ankylosis, 
consideration of these Codes is not warranted.    

Lastly, the Board points out that 38 C.F.R. § 3.321(b)(1) 
provides no basis for assignment of a higher rating for the 
veteran's back disability as this disability is not shown to 
be so exceptional or unusual as to warrant any higher 
evaluation on an extra-schedular basis.  The Board has 
considered the veteran's report of having lost 20 days of 
work in the last year due to his back disability.  However, 
as the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
in the rating schedule, the current 20 percent rating 
adequately reflects the veteran's 20 days of lost work.  
38 C.F.R. § 4.1.  In sum, there is no evidence that this 
impairment results in marked interference with employment, or 
frequent periods of hospitalization, or that otherwise 
renders impractical the application of the regular schedular 
standards.  Consequently, the Board is not required to refer 
the claim for compliance with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
service-connected intervertebral disc syndrome is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


